In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for immediate relief and expedited consideration,
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file its brief within 10 days after the filing of evidence; respondent shall file her brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 5 days after the filing of respondent’s brief.
IT IS FURTHER ORDERED by the court that the portion of respondent’s order the relator seeks to prohibit is stayed pursuant to S.Ct.Prac.R. X(6).
Lundberg Stratton, J., concurs but would leave the judge’s order in place and not stay it.
O’Connor, J., would grant a peremptory writ.
Cook, J., not participating.